Citation Nr: 1435558	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to initial disability evaluations in excess of 10 percent prior to March 8, 2012, and in excess of 20 percent on and after March 8, 2012, for chondromalacia patella, with degenerative joint disease right knee (right knee disorder).

2.  Entitlement to initial disability evaluations in excess of 10 percent prior to March 8, 2012, and in excess of 20 percent on and after March 8, 2012, for chondromalacia patella, with degenerative joint disease left knee (left knee disorder).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1978 to March 1992.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims were previously remanded by the Board in February 2012 and December 2013 for additional development.

In the March 2007 decision, the RO granted service connection for patellofemoral joint syndrome of the left and right knee and assigned 10 percent evaluations effective from February 23, 2006.  In an October 2012 rating decision, the RO subsequently assigned the Veteran's right and left knee disorders 20 percent evaluations from March 8, 2012.  When a veteran seeks an increased evaluation, it is generally presumed that the maximum benefit allowed by law and regulation is sought; it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to higher initial evaluations for the left and right knee disorders remains on appeal and has been recharacterized as reflected on the title page.

During the course of his appeal, in a February 2014 rating decision, the Veteran was also granted separate 20 percent disability evaluations for limitation of extension of his right and left knees.  The Board notes that the Veteran has not appealed this rating decision and as such, these issues are not before the Board.

As the Veteran is challenging the rating assigned for his service-connected knee disorders and the record raises the possibility that he is unemployable because of such service-connected disorder, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issue of entitlement to service connection for bilateral anterior tibial stress syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at the Veteran's October 2013 VA examination, the examiner suggested a diagnosis of bilateral anterior tibial stress syndrome and opined that the disorder was at least as likely as not the result of the Veteran's service connected knee disorders.  However, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 8, 2012, the Veteran's service connected right knee disorder is shown to be productive of objectively painful limited range of motion.

2.  On and after March 8, 2012, the Veteran's service connected right knee disorder is shown to be productive of painful range of motion and limitation of extension to 15 degrees, but not to 20 degrees, even when considering additional functional loss.

3.  Prior to March 8, 2012, the Veteran's service connected left knee disorder is shown to be productive of objectively painful limited range of motion.

4.  On and after March 8, 2012, the Veteran's service connected left knee disorder is shown to be productive of painful range of motion and limitation of extension to 15 degrees, but not to 20 degrees, even when considering additional functional loss.


CONCLUSIONS OF LAW

1.  Prior to March 8, 2012, the criteria for an assignment of an evaluation in excess of 10 percent for the Veteran's service-connected right knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a including Diagnostic Codes 5009-5024 (2013).

2.  On and after March 8, 2012, the criteria for an assignment of an evaluation in excess of 20 percent for the Veteran's service-connected right knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a including Diagnostic Codes 5009-5024 (2013).

3.  Prior to March 8, 2012, the criteria for an assignment of an evaluation in excess of 10 percent for the Veteran's service-connected left knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a including Diagnostic Codes 5009-5024 (2013).

4.  On and after March 8, 2012, the criteria for an assignment of an evaluation in excess of 20 percent for the Veteran's service-connected left knee disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a including Diagnostic Codes 5009-5024 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.  The Board notes that it previously remanded this case in order to obtain the Veteran's Social Security Administration (SSA) records.  While the SSA originally responded to VA's request for records with a letter stating that there were no records for the Veteran, these records do appear to be associated with the claims file at this time.  Further, the Veteran submitted a January 2014 statement in support of his claim noting that he was not in possession of any SSA records and requested that the AOJ move forward with his appeal.  As such, the Board finds that it may move forward with its evaluation of the claims based upon the evidence of record.

In addition, the Veteran was afforded VA examinations in January 2007, March 2012, and October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2007, March 2012, and October 2013 VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  Although the 2013 examiner could not provide an opinion regarding further loss of motion during flare-ups, an explanation for that conclusion was provided.  

The Board is satisfied that there has been substantial compliance with the prior February 2012 and December 2013 remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the February 2012 remand, the Board requested a new VA examination.  Such an examination was obtained in March 2012.  In the December 2013 remand, the Board requested that the AOJ obtain the Veteran's SSA records.  As above, it appears these records are associated with the claims file.  Accordingly, there has been substantial compliance with prior Board remands.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to March 8, 2012

The Veteran has appealed the assignment of 10 percent evaluations for his right knee disability and his left knee disability prior to March 8, 2012.  He is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5299-5024 due to painful or limited motion of a major joint group for each knee.  The hyphenated code used for rating this unlisted disability indicates that the disability includes both a knee disability, DC 5299, and tenosynovitis, under DC 5024.  The specific order of the diagnostic codes indicates that the knee disabilities are rated on the basis of tenosynovitis. See 38 C.F.R. § 4.27 (2013).  Tenosynovitis is rated on limitation of motion of the affected parts or degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation of motion is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The knees are considered major joints.  38 C.F.R. § 4.45.  Thus, the Veteran's 10 percent evaluations under this DC indicate objectively painful noncompensable limitation of motion.   

Review of the Veteran's VA medical records shows that the Veteran was diagnosed with osteoarthritis of right knee in March 2006.  At that appointment he was noted to be in discomfort and walking with a limp.  Later that month, an examination of the right knee showed chronic pain, tenderness with range of motion, and crepitus, but other testing, including instability testing, was negative.

The Veteran was afforded a VA examination in January 2007.  At that examination, it was noted that the Veteran had been diagnosed with arthritis of both knees.  The Veteran reported experiencing weakness, some stiffness, pain with walking and physical activity, swelling, occasional giving way, and a lack of endurance.  He was taking medication for his pain.  Upon examination, the examiner noted full range of motion bilaterally.  There was increasing pain with repetitive motion, but no fatigue, weakness, lack of endurance, incoordination, or additional limitation of motion upon repetition.  Stability testing was negative, with the exception of the AP cruciate stability showing less than 5mm.  Crepitus was also noted.  The examiner diagnosed bilateral patellofemoral syndrome of the knees with residual painful range of motion.  X-rays taken for this examination showed no evidence of fracture or other significant bone or soft tissue abnormality.

In February 2009 the Veteran was seen for physical therapy.  He was noted to be in constant pain with functional limitations of gait, balance, and with stairs.  There was left knee flexion to 95 degrees, left knee extension to 20 degrees, right knee flexion to 120 degrees, and right knee extension to 10 degrees.  At a medical appointment a few days later, the Veteran was noted to have pain bilaterally, but greater on the left.  Examination revealed normal gait and lower extremity alignment, no effusions or tenderness, good range of motion and stability, no edema, and normal pulses, motor strength and reflexes.

The Veteran's testimony during this time period noted knee pain with extreme difficulty and discomfort.  He stated that he had a hard time at his job, as he could not squat, jump, walk fast, or run.  Later, he testified that he could no longer perform his job duties due to his knee disorders.  He also offered testimony that he occasionally wore a knee brace and experienced flare-ups during which he was unable to bend his knees.

The Board finds that an increased evaluation is not warranted under DC 5299-5024 for this time period.  The evidence does not show x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  The January 2007 examiner found that there was no incapacitation.  Additionally, bilateral knee flexion was not limited to 30 degrees and bilateral knee extension was not limited to 15 degrees.  While the Board notes that during a February 2009 physical therapy appointment, the Veteran's left knee was noted to have 20 degrees extension, five days later the Veteran was noted to have good range of motion.  The Board finds that the other findings of record outweigh this finding that is inconsistent with the other evidence of record.  38 C.F.R. § 4.71a, DCs 5260, 5261.  As such, the Board finds that the Veteran's knee disorders do not warrant an increase under DCs 5003, 5260, or DC 5261. 

Even when considering the presence of additional functional loss, an increased evaluation is not warranted.  For diagnostic codes based upon limitation of motion, the presence of any additional functional loss must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At the 2007 examination, while the Veteran reported experiencing weakness, stiffness, pain, swelling, occasional giving way, and a lack of endurance, the examiner found normal range of motion bilaterally and negative stability testing, with the exception of the AP cruciate stability showing less than 5mm.  Further, evaluation of repetitive use showed increasing pain with repetitive motion, but no fatigue, weakness, lack of endurance, incoordination, or limitation of motion.  The Board notes that the Veteran reported limping at work in a July 2007 statement and was noted to be limping at a March 2006 appointment.  He was also noted to have functional limitations in gait, balance, and with stairs during a February 2009 physical therapy session.  However, the Veteran was also noted to have normal gait at medical appointments during this time period, including an appointment just days after the February 2009 physical therapy appointment.  Stability testing continually returned negative results.  Taking all of these considerations into account, the Board finds that any additional functional loss does not warrant an increased evaluation for the Veteran's right and left knee disorders.

Increased evaluations under other potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  DC 5256 is not for application as there is no evidence of record of left or right knee ankylosis.  38 C.F.R. § 4.71a, DC 5256.  For other knee impairment, 10, 20 and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257.  The Board notes that the 2007 examination showed normal stability testing, with the exception of slight AP anterior cruciate movement under 5 mm and negative instability testing in 2006 and 2009.  Slight AP anterior cruciate movement under 5 mm does not qualify as moderate instability, particularly when consider the other negative stability findings, and as such, an increased evaluation is not warranted.  

DC 5258 and 5259, which evaluate impairment of the semilunar cartilage, or menisci are not for application as no such injury or disability is identified and the 2007 examination found meniscus testing to be negative.  Accordingly, no increased evaluation on this basis is warranted under either DC.  

Under DC 5262, a veteran may receive a 20 percent rating for such impairment with moderate knee or ankle disability.  A 30 percent rating is for application with malunion of the tibia/fibula with marked knee or ankle disability and 40 percent may be awarded with nonunion of the tibia/fibula with loose motion, requiring a brace.  While evaluations under DC 5262 may be based in part upon a knee disability, the underlying impairment must be related to tibia or fibula impairment.  The Board finds that an increase evaluation under DC 5262 is not for application in this case as there is no evidence of nonunion or malunion of his tibia/fibula.  Similarly, evidence of genu recurvatum was not reported.  As such, DC 5263 is not for application.  38 C.F.R. § 4.71a, DC 5263.

The Board has considered separate evaluations for arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 ; VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  Separate evaluations for limitation of knee extension and flexion have also been considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  But as noted above, the evidence of record does not support a finding of instability.  Additionally, at no point have flexion findings supported a compensable evaluation for either knee.  Accordingly, separate evaluations are not for assignment.

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.  

On and after March 8, 2012

The Veteran has also appealed the assignment of 20 percent evaluations after March 8, 2012, for his right and left knee disabilities following the issuance of an October 2012 rating decision increasing his disability rating to 20 percent.  He is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5009-5024 due to his limitation of extension to 15 degrees upon repetitive use in each knee.  Under DC 5261, a 20 percent disability rating is for assignment when extension is limited to 15 degrees.  A 30 percent disability rating is for assignment when extension is limited to 20 degrees and a 40 percent disability rating is warranted when extension is limited to 30 degrees.  A 50 percent disability rating is warranted when extension is limited to 45 degrees. 

For diagnostic codes based upon limitation of motion, the presence of any additional functional loss must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Review of the Veteran's VA medical records within the relevant time period show that the Veteran has reported chronic pain in his knees.  In March 2010, the Veteran's VA medical records show that he presented for a medication renewal appointment with complaints of bilateral knee pain and stiffness.  The anterior aspects of both knees were tender on palpation and demonstrated weakness with significant atrophy.  The appearance of the knees was noted to be normal with no instability or muscle spasm.  In April 2012, he reported to his private doctor at Moore Orthopedics and Sports Medicine and was noted to have moderate tricompartmental degenerative changes bilaterally with no evidence of acute fracture or other bony lesion.  His range of motion bilaterally was 0 to 100 flexion and there was no gross ligamentous instability.  His doctor reported some mild medial and lateral joint tenderness bilaterally.  

In August 2012, Dr. BW wrote a letter in support of the Veteran's SSA disability application, which included statements regarding the Veteran's knee disorders and his inability to work as a result of his health conditions.  Dr. BW stated that the Veteran had debilitating arthritis of the shoulders, knees and back, which was progressive.  He reported that the Veteran was in constant pain due to his chronic joint issues.  He also noted that the Veteran was walking with a cane and had difficulty sleeping as well as with his activities of daily living.  Dr. BW also reported that the Veteran was no longer able to perform his duties as a security guard as a result of his pain and loss of mobility.  

The Veteran was afforded a VA examination in March 2012.  That examiner diagnosed chondromalacia patella and degenerative joint disease of both knees.  The Veteran reported experiencing constant pain, knee swelling approximately once per month, a locking up of his knees when in bed, and giving way of the knees three to four times per month.  He also reported flare-ups once per month, for 1 to 2 days in duration, which resulted in swelling, an inability to flex his knees, and pain.  The Veteran's range of motion was noted to be 90 degrees flexion and 5 degrees extension bilaterally.  Upon repetition, the bilateral range of motion was 70 degrees flexion and 15 degrees.  Joint stability testing returned normal results and there was no evidence of patellar subluxation or dislocation, or meniscal conditions.  The Veteran was not noted to be using an assistive device, such as a cane, at that examination.

The Veteran underwent a VA examination in connection with another claim in October 2013, which addressed his bilateral knee disorders in detail.  The Veteran reported constant pain and loss of range of motion.  Range of motion was noted to be 60 degrees flexion and 15 degrees extension in the right knee and 60 degrees flexion and 10 degrees extension in the left knee.  There was no additional loss of motion upon repetition, however the examiner reported there was less movement than normal, pain upon movement, swelling, disturbance of locomotion, and interference with sitting bilaterally and instability of station of the right knee upon repetition.  Joint stability tests returned normal results and there was no evidence of patellar subluxation or dislocation.  The examiner also reported shin splints as well as stress fracture - which appear to be based upon interview of the Veteran.  It was also noted that the examiner was unable to measure the Veteran's leg lengths as he was unable to completely extend his knees.  Right and left tibia/fibula x-rays revealed normal results.  There were no meniscal conditions or joint surgeries.  The Veteran was reportedly using a cane to steady his gait and offload his knee, back, and hip pain.  The examiner noted that she was unable to estimate additional loss of motion during flare-ups as it would be speculative; she then opined that factors such as claimant history, degree of flare-up, use of analgesics, the Veteran's understanding of how range of motion is measured, the amount of repeated activity performed, the type of activity performed, the severity of the flare-up and the Veteran's tolerance of pain, motivation, etc. all precluded the ability to accurately estimate alteration of degrees of range of motion during flare-ups.

The Board finds that an increased evaluation for the Veteran's knees is not warranted under DC 5261 as extension is not shown to be limited beyond 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  Even when considering the presence of additional functional loss, an increased evaluation is not warranted.  At the 2012 and 2013 VA examinations, repetitive use did not cause additionally limitation of motion beyond 15 degrees.  The Veteran reported pain, flare-ups involving worsening pain and restriction of motion, and effects on his activities of daily living, including sleeping, limitations on walking, climbing stairs and getting in and out of a car.  At the 2013 VA examination, the examiner noted that repetitive testing showed less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing bilaterally as well as instability of station of the right knee. There was 5/5 strength.  Joint stability testing was reportedly normal.  He was also noted to be using a cane.  Although there were clearly functional effects on the Veteran's knee, those effects, including pain, are adequately considered within the 20 percent evaluation which is assigned for limitation of extension.  Additionally, the 2013 examiner did not find weakened movement, excess fatigability, incoordination, deformity, or atrophy of disuse.  Taking all of these considerations into account, the Board finds that any additional functional loss does not warrant an increased evaluation for the Veteran's right and left knee limitation of extension.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  DC 5256 does not provide an increased evaluation as there is no evidence of left or right knee ankylosis and the 2012 and 2013 VA examinations showed flexion to 90 and 60 degrees and a limitation of extension not beyond 15 degrees.  38 C.F.R. § 4.71a, DC 5256.  For other knee impairment, a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257.  The Board notes that the 2012 and 2013 VA examinations have shown normal stability testing.  Additionally, there is no mention of instability in the Veteran's VA medical records for the relevant time period.  While the Board notes that instability of station was reported upon repetition in the right knee at the 2013 VA examination, as above, stability testing at that examination revealed normal results.  The Board accords more weight to the objective findings in this instance as they are based upon clinical testing; the Veteran may actually feel instability in his knees, but the testing indicates otherwise.  The Veteran was also reportedly using a cane on a constant basis at his 2013 VA examination in order to steady his gait and offload his hips and knees and back pain.  However, the Board finds that the report of right knee instability of station of the right knee upon repetition and use of a cane for his combined disorders do not rise to the level of "severe" instability that is required for a 30 percent rating under DC 5257 and an increased evaluation is not warranted.  

DC 5258 and 5259, which evaluate impairment of the semilunar cartilage, or menisci are not for application as no such injury or disability is identified or alleged.  In fact, the 2012 and 2013 VA examinations noted there were no meniscal conditions.  Limitation of flexion is evaluated under DC 5260.  A 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  The Veteran's flexion was limited to 60 degrees bilaterally at his 2013 VA examination and there are no reports of flexion limitations beyond 60 degrees in the Veteran's claims file.  Accordingly, no increased evaluation on this basis is warranted.  

Under DC 5262, a veteran may receive a 30 percent rating for with malunion of the tibia/fibula with marked knee or ankle disability and 40 percent may be awarded with nonunion of the tibia/fibula with loose motion, requiring a brace.  While evaluations under DC 5262 may be based in part upon a knee disability, the underlying disability must be related to tibia or fibula impairment.  The Veteran seemed to report a stress fracture injury at his October 2013 VA examination, however, tibia/fibula x-rays revealed normal results.  The Board finds that an increase evaluation under DC 5262 is not for application in this case as there is no evidence of nonunion or malunion of his tibia/fibula.  The Board notes that the Veteran was diagnosed with bilateral anterior tibial stress syndrome secondary to his bilateral knee disorders at that examination, however, no malunion or nonunion was indicated.  Similarly, evidence of genu recurvatum was not found at the Veteran's 2012 and 2013 examinations.  As such, DC 5263 is not for application.  38 C.F.R. § 4.71a, DC 5263.

The Board has also considered separate evaluations for arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 ; VAOPGCPREC 9-98; 63 Fed. Reg. 56704.  Separate evaluations for limitation of knee extension and flexion have also been considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990.  But as noted above, the evidence of record does not support a finding of instability.  Additionally, flexion was limited to 60 degrees which only supports a noncompensable evaluation; no separate evaluation is thus warranted.  

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the appeal period and an increased evaluation for any portion of the appeal period is not warranted at any time.  

Extra-schedular Rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's knee disorders are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate, even when considering the impact of both disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which includes pain, stiffness, limitation of motion, and other functional limitations.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disabilities are not productive of such impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected knee disorders under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Prior to March 8, 2012, an initial disability evaluation in excess of 10 percent for chondromalacia patella, with degenerative joint disease right knee is denied.

Prior to March 8, 2012, an initial disability evaluation in excess of 10 percent for chondromalacia patella, with degenerative joint disease left knee is denied.

On and after March 8, 2012, an initial disability evaluation in excess of 20 percent for chondromalacia patella, with degenerative joint disease right knee is denied.

On and after March 8, 2012, an initial disability evaluation in excess of 20 percent for chondromalacia patella, with degenerative joint disease left knee is denied.


REMAND

The Board notes that a remand is necessary in this case for further development.  Review of the record shows that the Veteran has raised a claim for TDIU in that records show that he is no longer able to work, at least in part, due to his left and right knee disorders at issue in this decision.  The Board also notes that the RO has previously noted that the Veteran's TDIU claim was no longer an issue, as the Veteran was rated at 100 percent for his service connected disorders.

In 2008, however, the Court issued Bradley v. Peake, 22 Vet. App. 280 (2008), which noted that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  Id. at 293.  As such, a remand is necessary for further development of the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

Complete all development of the claim for TDIU as may be indicated, to include consideration of whether an evaluation, examination, and/or opinion should be obtained; the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


